Case 1:21-cv-04738-DLC Document 28-5 Filed 09/09/21 Page 1 of 1

SUPREME COURT OF THE STATE OF DELAWARE

CERTIFICATE OF GOOD STANDING

The Chief Deputy Clerk of the Supreme Court of the
State of Delaware, the highest Court in the State, certifies that
David W. deBruin was admitted to practice as an attorney in
the Courts of this State on December 15, 2006 and is an
active member of the Bar of the Supreme Court of the State

of Delaware in good standing.

IN TESTIMONY WHEREOF,

| have hereunto set my hand and
affixed the seal of said Court at Dover
this 9TH day of August 2021.

Dr Q “OLA
Doris J\Adkins
Chief Deputy Clerk of the
Supreme Court

 
